



COURT OF APPEAL FOR ONTARIO

CITATION: Kovachis v. Kovachis, 2013 ONCA 748

DATE: 20131212

DOCKET: C56403

Laskin, Gillese and Pepall JJ.A.

BETWEEN

Tommy Kovachis

Applicant (Appellant)

and

Carole
    Bertrand Kovachis
, Carlo DAmato

and Bill
    Lee

Respondent (Respondent in Appeal)

Gary S. Joseph and Elissa H. Gamus, counsel for the
    appellant

Julie Stanchieri, counsel for the respondent Carole
    Bertrand Kovachis

Heard:  May 24, 2013

On appeal from the final order of Justice A. Donald K.
    MacKenzie of the Superior Court of Justice, dated December 4, 2012 at Brampton,
    Ontario.

COSTS ENDORSEMENT

[1]

The appellant is entitled to his costs of the appeal on a partial
    indemnity basis.  We fix those costs at $12,000, inclusive of disbursements and
    applicable taxes.  This is a fair and reasonable figure in the light of the
    issue on the appeal.

John
    Laskin J.A.

E.E.
    Gillese J.A.

S.E.
    Pepall J.A.


